DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the network".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the epoxy resin".  There is insufficient antecedent basis for this limitation in the claim. Claims 10-12 depend from claim 9 and are indefinite for the same reasons. For examination purposes, the polymeric resin has been interpreted as comprising an epoxy resin as supported by dependent claim 12. If applicant intends to recite the polymeric resin 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (“Water Resistant Reactive Microcapsules for Self-Healing Coatings in Harsh Environments”).

	Initially, the Examiner notes that the claims recite that the poly(urea formaldehyde) is a foam. However, the poly(urea formaldehyde) of the examples and throughout the disclosure does not appear to include a blowing agent and it is unclear whether the poly(urea formaldehyde) is a foam or not. In particular, Sun teaches a similar process for forming the poly(urea formaldehyde) and is thus considered to teach a poly(urea formaldehyde) foam as presently claimed.
	
I.	Regarding claims 1-3 and 5, Sun teaches a double-layer shell microcapsule (abstract) comprising: a core of 4,4’-bismethylene cyclohexane diisocyanate (abstract); and a double layer shell comprising an inner layer of polyurea (Section 2.2.1, page 34) and an outer layer comprising poly(urea formaldehyde) (Section 2.2.2, page 34, while the reference does not make mention that this is a foam, the Examiner contends that since it is prepared in essentially the 

II.	Regarding claims 6-8, Sun teaches a self-healing coating comprising: the microcapsules as above (see above and Section 2.6, page 34); and an epoxy polymeric matrix comprising Epolam 5015 (see Section 2.6, page 34, note that Epolam 5015 is the addition product of 2,2-bis(4-glycidyloxyphenyl)propane and isophorone diamine, see applicant’s disclosure at bottom of page 10). Sun teaches all the critical limitations of claims 6-8; therefore, Sun anticipates the claims.

III.	Regarding claims 9-12, Sun teaches forming a self-healing coating (Section 2.6, page 34) comprising: providing a steel substrate (Section 2.6, page 34); providing an epoxy resin (Section 2.6, page 34); providing the microcapsules as above (see above and Section 2.6, page 34); combining the microcapsules with the epoxy resin to form a coating precursor (Section 2.6, page 34); dispersing the precursor on the substrate (Section 2.6, page 34); and curing the epoxy resin to form the self-healing coating (Section 2.6, page 34) which is capable of resisting corrosion when abraded (Section 2.6, page 34 and abstract). Sun teaches all the critical limitations of claims 9-12; therefore, Sun anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun.

	Regarding claim 4, Sun teaches all the limitations of claim 1 (see above) but fails to teach the thickness of the double layer shell being 300-450 nm. However, the shell thickness is a .

4.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Wu et al. (“A Versatile Approach towards Multifunctional Robust Microcapsules with Tunable, Restorable, and Solvent-Proof Superhydrophobicity for Self-Healing and Self-Cleaning Coatings”).

Initially, the Examiner notes that the claims recite that the poly(urea formaldehyde) is a foam. However, the poly(urea formaldehyde) of the examples and throughout the disclosure does not appear to include a blowing agent and it is unclear whether the poly(urea formaldehyde) is a foam or not. The Examiner believes that Sun teaches a poly(urea formaldehyde) foam as recited by applicant given the similar reaction conditions for forming the poly(urea formaldehyde). However, if for some reason Sun’s poly(urea formaldehyde) is not a foam as claimed. The Examiner notes that applicant has specifically recited in the Background of the Invention (page 1) that Wu forms poly(urea formaldehyde) foam PUF shells (though the Examiner points out that Wu itself also does not recite the shell being foam). Therefore, the Examiner has provided Wu as 
	
I.	Regarding claims 1-3 and 5, Sun teaches a double-layer shell microcapsule (abstract) comprising: a core of 4,4’-bismethylene cyclohexane diisocyanate (abstract); and a double layer shell comprising an inner layer of polyurea (Section 2.2.1, page 34) and an outer layer comprising poly(urea formaldehyde) (Section 2.2.2, page 34). Sun further teaches the microcapsules having a diameter of 100.4 microns (Section 3.2.1, page 35) and the polyurea network formed from the addition of 4,4-diphenylmethane diisocyanate prepolymer, 4,4’-bismethylene cyclohexane diisocyanate and tetraethylenepentamine (Section 2.2.1, page 34). Sun may fail to explicitly teach that the poly(urea formaldehyde) outer layer is a foam.
	However, Wu teaches forming microcapsules containing a liquid diisocyanate core (Introduction Section, page 6752 and Experimental Section, page 6759) and an outer shell made of poly(urea formaldehyde) foam (Introduction Section, page 6752 and Experimental Section, page 6759, the Examiner notes that while Wu fails to recite that the poly(urea formaldehyde) is a foam it is made essentially identically to applicant’s process and applicant has identified it as a foam in their Background Section). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun’s process to prepare their poly(urea formaldehyde) outer shell layer as a poly(urea formaldehyde) foam as taught by Wu. One would have been motivated to make this modification as Wu teaches that their outer shell provides dense crosslinked outer shells that have excellent resistance to various organic solvents and high thermal stabilities (Introduction Section, page 6752).



III.	Regarding claims 6-8, Sun in view of Wu also teach a self-healing coating comprising: the microcapsules as above (see above and Sun at Section 2.6, page 34); and an epoxy polymeric matrix comprising Epolam 5015 (see Sun at Section 2.6, page 34, note that Epolam 5015 is the addition product of 2,2-bis(4-glycidyloxyphenyl)propane and isophorone diamine, see applicant’s disclosure at bottom of page 10). Therefore, Sun in view of Wu make obvious claims 6-8 as well.

IV.	Regarding claims 9-12, Sun in view of Wu teach forming a self-healing coating (Sun at Section 2.6, page 34) comprising: providing a steel substrate (Sun at Section 2.6, page 34); providing an epoxy resin (Sun at Section 2.6, page 34); providing the microcapsules as above (see above and Sun at Section 2.6, page 34); combining the microcapsules with the epoxy resin to form a coating precursor (Sun at Section 2.6, page 34); dispersing the precursor on the substrate (Sun at Section 2.6, page 34); and curing the epoxy resin to form the self-healing 
Conclusion
	Claims 1-12 are pending.
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT S WALTERS JR/
February 18, 2021Primary Examiner, Art Unit 1796